       Case 3:14-cv-02346-JCS Document 444 Filed 11/18/19 Page 1 of 5



 1   PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2   8560 West Sunset Boulevard, Suite 500
 3   West Hollywood, CA 90069
     Tel: (310) 598-3690, x 101
 4   Fax: (888) 975-1957
     mbendat@psych-appeal.com
 5
     ZUCKERMAN SPAEDER LLP
 6
     D. Brian Hufford (admitted pro hac vice)
 7   Jason S. Cowart (admitted pro hac vice)
     485 Madison Avenue, 10th Floor
 8   New York, NY 10022
     Tel: (212) 704-9600
 9   Fax: (212) 704-4256
10   dbhufford@zuckerman.com
     jcowart@zuckerman.com
11
     Attorneys for Plaintiffs
12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14                                  SAN FRANCISCO DIVISION

15    DAVID AND NATASHA WIT, et al.,            Case No. 3:14-CV-02346-JCS
16                       Plaintiffs,
17            v.                                PLAINTIFFS’ ADMINISTRATIVE
                                                MOTION FOR LEAVE TO SUBMIT
18    UNITED BEHAVIORAL HEALTH,                 NEWLY-DISCOVERED EVIDENCE IN
                                                SUPPORT OF MOTION FOR REMEDIES
19                Defendant.

20
      GARY ALEXANDER, et al.,
21                                              Case No. 3:14-CV-05337-JCS
                         Plaintiffs,
22
              v.
23                                              Hon. Joseph C. Spero
      UNITED BEHAVIORAL HEALTH,                 Courtroom:        G
24
                  Defendant.
25
26
27
28
                                                    PLS.’ MOT. FOR LEAVE RE NEWLY-DISCOVERED EVID.
                                                           CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
       Case 3:14-cv-02346-JCS Document 444 Filed 11/18/19 Page 2 of 5



 1
                 MOTION AND MEMORANDUM OF POINTS AND AUTHORITIES
 2
            Pursuant to Civil Local Rule 7-11, Plaintiffs hereby move this Honorable Court for leave
 3
     to submit, in further support of Plaintiffs’ Request for Remedies in the above-captioned
 4
     consolidated cases, the attached Declaration of Bernadette Cattaneo and exhibits thereto.
 5
     Plaintiffs offer this newly-discovered evidence because it is directly relevant to arguments UBH
 6
     made in opposition to the equitable remedies Plaintiffs have requested. In support of their
 7
     Motion, Plaintiffs state as follows:
 8
            As the Court is aware, to remedy UBH’s ERISA violations, Plaintiffs requested, among
 9
     other things, an order requiring UBH to stop using its faulty level of care guidelines and instead
10
     use criteria that are actually consistent with generally accepted standards of care. Pls.’ Opening
11
     Remedies Br. (May 3, 2019), Wit Dkt. No. 426 (“Remedies Br.”), at 21. For substance use
12
     disorder claims, Plaintiffs asked the Court to order UBH to use The ASAM Criteria. Id. at
13
     Proposed Order, § IV.A.1-2. Plaintiffs also asked the Court to remand the class members’ prior
14
     adverse benefit determinations to UBH for new coverage decisions, and again to order UBH to
15
     use The ASAM Criteria when reprocessing substance use disorder claims. Id. at 12-14. Plaintiffs
16
     requested that a Special Master be appointed to oversee the implementation of a training program
17
     for UBH’s employees and management on how to apply the mandated criteria, and to monitor
18
     UBH’s reprocessing of the class members’ claims to ensure that UBH applies the criteria fairly.
19
     Id. at 21, 29-31.
20
            UBH opposed all of this requested relief. See generally, Response to Pls.’ Remedies Br.
21
     (June 14, 2019), Wit Dkt. No. 429 (“Response”). UBH argued that the prospective injunction was
22
     unnecessary because, after the trial, UBH allegedly “adopted” The ASAM Criteria “effective
23
     January 2019.” Id. at 42. Although UBH agreed to use Plaintiffs’ proposed criteria if it were
24
     ordered to reprocess claims on remand, UBH argued that it should not be ordered to do so since it
25
     had already voluntarily adopted them. Id. at 3 & n.1. UBH also argued against the appointment
26
     of a monitor, claiming that UBH would not “seek to subvert any future order of the Court,” id. at
27
28
                                                              PLS.’ MOT. FOR LEAVE RE NEWLY-DISCOVERED EVID.
                                                                     CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
       Case 3:14-cv-02346-JCS Document 444 Filed 11/18/19 Page 3 of 5



 1
     52, and that as a “sophisticated entity,” UBH is “capable of managing its own compliance.” Id. at
 2
     53.
 3
            Plaintiffs responded by pointing out that UBH’s arguments were based upon factual
 4
     assertions that were not contained in the trial record, and that its arguments therefore violated the
 5
     Court’s direction that any evidence related to remedies be submitted at trial. Pls.’ Reply
 6
     Remedies Br. (July 10, 2019), Wit Dkt. No. 435 (“Reply”) at 29-30. Plaintiffs further argued that
 7
     the actual trial evidence (and inferences to be drawn therefrom) established that UBH could not
 8
     be trusted to act in a faithful manner. Id. at 30-31.
 9
            Against this backdrop, evidence has recently become available to Plaintiffs’ counsel that
10
     directly contradicts UBH’s post-trial assertions about its purported adoption of The ASAM
11
     Criteria and whether it can be trusted to apply the criteria faithfully. This newly discovered
12
     evidence further demonstrates why the Court must not only specify the criteria UBH is to use, but
13
     also appoint a Special Master to monitor UBH’s compliance with the Court’s remedies order.1
14
            While UBH claims it has “adopted” The ASAM Criteria, and publicly asserts2 that it
15
     “standardly uses the ASAM Criteria to make coverage determinations,” the Declaration of
16
     Bernadette Cattaneo demonstrates that UBH is, at best, actually following only portions of The
17
     ASAM Criteria and is still refusing to cover entire levels of care—specifically, lower-intensity
18
     levels of service. Ms. Cattaneo is the CEO of The Lakes Treatment Center, Inc. (“The Lakes”), a
19
     facility that is licensed in California to provide residential rehabilitation services between ASAM
20
     Levels 3.1 and 3.5. UBH recently notified The Lakes that UBH is categorically refusing to
21
     authorize coverage for The Lakes’ services at ASAM Level 3.1, on the grounds that none of the
22
     plans UBH administers covers lower-intensity residential rehabilitation at that level. See
23
     Cattaneo Decl. at Ex. 5 (Nov. 13, 2019 email from A. Murray (Optum) to B. Cattaneo) (“While
24
     Optum has adopted ASAM to determine medical necessity, based on member benefit plans
25
            1
              In the event that the Court declines to consider the attached evidence because it was not
26   submitted during the trial, Plaintiffs respectfully request that the Court also decline to consider
     UBH’s assertions that, since the trial, it has “adopted” the ASAM Criteria.
27          2
              See https://www.providerexpress.com/content/ope-provexpr/us/en/clinical-resources/
28   guidelines-policies.html.
                                                               PLS.’ MOT. FOR LEAVE RE NEWLY-DISCOVERED EVID.
                                                      -2-             CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
       Case 3:14-cv-02346-JCS Document 444 Filed 11/18/19 Page 4 of 5



 1
     3.2WM and 3.1 are not covered benefits.”) (emphasis added). UBH also informed The Lakes
 2
     that UBH would not authorize coverage for residential detoxification (“withdrawal management”)
 3
     services, which The Lakes provides at ASAM Level 3.2WM, because of an alleged
 4
     “misalignment.” Cattaneo Decl., Ex. 4. Specifically, UBH claimed that its members’ plans—all
 5
     of them—cover residential detoxification only at ASAM Levels 3.7WM and 4WM. Id. In other
 6
     words, according to UBH, all of the thousands of plans it administers limit detoxification services
 7
     to the highest levels of service intensity, and do not cover the lower-intensity clinically-managed
 8
     detoxification services The ASAM Criteria provide for in Level 3.2WM. UBH further asserted
 9
     that, in California, it will authorize coverage for ASAM Level 3.7WM detoxification at facilities
10
     licensed at ASAM Level 3.5 (with Incidental Medical Services), although The ASAM Criteria do
11
     not provide for residential detoxification at ASAM Level 3.5 at all. Id.3 In effect, UBH is taking
12
     the position that all members have to meet criteria for ASAM Level 3.7 in order to obtain any
13
     detoxification services at clinically-managed residential levels of care. UBH is effectively re-
14
     writing The ASAM Criteria to suit its own desire to restrict coverage to only the higher levels of
15
     service intensity, and again, justifying its position by asserting that Level 3.2WM detoxification is
16
     not a “covered benefit” under its “member benefit plans.” Cattaneo Decl. at Ex. 5.
17
            This is a continuation of the gaslighting strategy that UBH engaged in when it
18
     misrepresented to its own consultant back in 2012 that ASAM Levels 3.1, 3.3, and 3.5 were “not
19
     an Optum member benefit,” to justify the fact that its Guidelines were so restrictive they simply
20
     did not allow for coverage of treatment at those lower levels of service intensity, while at the
21
     same time falsely representing to the State of Connecticut that the Guidelines did include criteria
22
     for all ASAM Levels of care. Findings of Fact and Conclusions of Law (Feb. 28, 2019), Wit Dkt.
23
     No. 413 at 80. Now, in just the same way, UBH is assuring the Court that it has adopted The
24
     ASAM Criteria and will faithfully apply them as written, while at the same time it is refusing to
25
26
            3
27            Rather, at the clinically-managed residential levels of care (ASAM Levels 3.1 through
     3.5), The ASAM Criteria expressly provide for detoxification at ASAM Level 3.2WM.
28
                                                               PLS.’ MOT. FOR LEAVE RE NEWLY-DISCOVERED EVID.
                                                     -3-              CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
       Case 3:14-cv-02346-JCS Document 444 Filed 11/18/19 Page 5 of 5



 1
     cover lower-intensity services on the ground that they are “not a member benefit.” Nothing has
 2
     changed.4
 3
            This newly-available evidence directly refutes UBH’s post-trial assertions about its use of
 4
     ASAM and the need for a monitor. Like the actual trial evidence, it demonstrates that UBH
 5
     cannot be trusted to apply the ASAM Criteria as written—rather, UBH will still only cover
 6
     residential detoxification if a person meets the ASAM Criteria for the very highest level of
 7
     residential treatment intensity (Level 3.7), no matter what that person’s plan says, and UBH
 8
     simply will not cover low-intensity residential treatment at all. Accordingly, the Court should
 9
     disregard UBH’s claim that its “adoption” of the ASAM Criteria obviates the need for injunctive
10
     relief and a monitor. Both are clearly needed to keep UBH honest.
11
                                                  CONCLUSION
12
            For these reasons, Plaintiffs respectfully request leave to submit the attached Declaration
13
     and exhibits in support of their Request for Remedies.
14
15   Dated: November 18, 2019                             ZUCKERMAN SPAEDER LLP
16                                                        /s/ Caroline E. Reynolds
17                                                        Caroline E. Reynolds

18                                                        PSYCH-APPEAL, INC.
                                                          Meiram Bendat
19
                                                          Attorneys for Plaintiffs
20
21
22
23
24
25
26          4
              UBH also touted its plans to adopt the Level of Care Utilization System and the Child
27   and Adolescent Level of Care Utilization System next year. Response at 42. But UBH’s
     approach to The ASAM Criteria also supports an inference that UBH should not simply be trusted
28   to apply those criteria as written, either.
                                                              PLS.’ MOT. FOR LEAVE RE NEWLY-DISCOVERED EVID.
                                                    -4-              CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
